Citation Nr: 1001855	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
regional enteritis, also known as Crohn's disease.  

2.  Whether the October 1968 decision, which denied 
entitlement to service connection for regional enteritis, was 
clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In August 2007, a Decision Review Officer (DRO) hearing was 
held.  In April 2009, a hearing was held before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO.  
Additional evidence was received at the hearing along with a 
waiver of RO jurisdiction.  At that time, the record was held 
open for further evidence, which was received in June 2009 
with a waiver of RO jurisdiction.
 
The issue of whether the October 1968 decision, which denied 
service connection for regional enteritis, was clearly and 
unmistakably erroneous is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In December 2000, the RO confirmed the previous denial of 
service connection for regional enteritis because new and 
material evidence was not submitted.  The Veteran did not 
appeal this decision within one year of notification.  

2.  Evidence submitted since the December 2000 decision is 
new, relates to unestablished facts necessary to substantiate 
the claim, it is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for regional enteritis, 
also known as Crohn's disease.  

3.  Regional enteritis was not noted at the time of entrance 
on active duty; and clear and unmistakable evidence does not 
show that this disability existed prior to service.

4.  The Veteran was hospitalized for regional enteritis 
during service and was discharged due to physical disability.  
He provided credible testimony regarding continued symptoms 
and competent medical evidence shows a current diagnosis of 
regional enteritis, also known as Crohn's disease.  


CONCLUSIONS OF LAW

1.  The December 2000 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence submitted since the December 2000 decision is 
new and material and the claim of entitlement to service 
connection for regional enteritis, also known as Crohn's 
disease, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in the Veteran's favor, 
regional enteritis, also known as Crohn's disease, was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Considering the 
decision to reopen and grant entitlement to service 
connection for regional enteritis, any error in the timing or 
content of VCAA notice or assistance is considered moot.

II. Analysis

New and material evidence

A rating decision dated in October 1968 denied entitlement to 
service connection for regional enteritis essentially based 
on a finding that this disability, if present, preexisted 
service and was not aggravated by service.  In March 1974, 
the Veteran submitted a claim to reopen.  In April 1974, the 
RO advised the Veteran that this was considered a duplicate 
claim.  In May 2000, the Veteran again requested to reopen 
his claim.  By letter dated in December 2000, the RO notified 
the Veteran that his claim remained denied because he did not 
submit new and material evidence.  The Veteran did not appeal 
this decision within one year of notification and it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran most recently submitted a claim to reopen the 
issue of entitlement to service connection for regional 
enteritis in February 2006.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 2000 decision, the evidence of 
record included the Veteran's service treatment records and 
an August 1968 VA examination.  Service records show the 
Veteran was hospitalized for regional enteritis.  A medical 
board report dated in April 1968 found that regional 
enteritis was neither incurred in nor aggravated during a 
period of active duty.  The VA examination showed a diagnosis 
of regional enteritis by history.  

Additional medical and lay evidence has been submitted since 
the final December 2000 decision.  Lay statements indicate 
that the Veteran was healthy prior to service and that 
following service, he had intestinal problems and weight 
loss.  The Veteran provided testimony regarding symptoms 
beginning during service and continuing.  The Veteran 
underwent a VA examination in July 2008.  In pertinent part, 
the examiner indicated that service connection should be 
granted for regional enteritis.  A June 2009 statement from 
Dr. F.H. indicates the Veteran was diagnosed with regional 
enteritis during service and that he has Crohn's disease.  He 
further stated that regional enteritis/Crohn's disease is not 
a disease that can be cured or goes away.  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it suggests a current diagnosis and 
indicates a relationship to service.  It is the Board's view 
that this evidence relates to unestablished facts necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim of service connection.  
Accordingly, the claim of entitlement to service connection 
for regional enteritis, also known as Crohn's disease, is 
reopened.  



Service connection

Having reopened the claim, the Board must consider it on its 
merits.  In light of the favorable decision below, there is 
no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

On examination for active duty in October 1967, the Veteran's 
abdomen, anus, and rectum were clinically evaluated as 
normal.  His weight was 210 pounds.  On the associated report 
of medical history, the Veteran denied having any stomach or 
intestinal trouble.  

In March 1968, the Veteran was seen with a three month 
history of progressing dyspepsia, frequent vomiting, and a 35 
pound weight loss in the past month.  Consultation report 
also documents increased bowel movements.  The impression was 
peptic ulcer disease with colitis.  

The Veteran was hospitalized from March to April 1968.  A 
medical board report dated in April 1968 indicates that 
during the present illness, the Veteran's weight dropped from 
210 pounds to 170 pounds.  It was noted that the Veteran 
reported a history that at the age of 16 or 17, he was taken 
to the hospital on three separate occasions for evaluation of 
appendicitis but he was never operated on and no specific 
diagnosis was made.  It was the opinion of the medical board 
that regional enteritis was not incurred in or aggravated by 
a period of active duty.  The Veteran was discharged by 
reason of physical disability.  

The Veteran underwent a VA examination in August 1968.  He 
reported continued abdominal pain and vomiting, mucous in 
stools, and weight loss.  His weight was 159.5 pounds.  An 
upper GI (gastrointestinal) series showed minimal scar 
deformed pyloric channel, otherwise essentially negative.  
The diagnosis was regional enteritis by history.  

Subsequent private records show treatment for multiple 
medical complaints, including diabetes and hypertension.  In 
August 1980, the Veteran was admitted to the hospital for 
complaints of right upper quadrant pain.  He reported a 
history of regional ileitis in the past while he was in the 
Navy, but no problems since.  There was also a history of 
ulcer disease and hepatitis.  The impression was 
cholelithiasis with subacute chronic cholecystitis, by 
history ulcer disease, by history enteritis.  The Veteran 
underwent an elective cholecystectomy.  

An emergency room report dated in August 1985 documents 
complaints of rectal bleeding.  The appellant's stool was 
guaiac positive.  The diagnosis included "rectal bleeding, 
questionable fissure".  Records from Dr. D. dated in May 
1993 include an assessment of stress induced gastritis.  The 
Veteran underwent a colonoscopy in December 2005.  The 
diagnosis was diverticulosis.  

The Veteran underwent a VA examination in July 2008.  The 
examiner reviewed the claims file and discussed pertinent 
history and diagnostic testing.  The examiner provided the 
following assessment:

A 60-year-old [V]eteran with symptoms of 
diarrhea.  The question is to figure out 
if what the [V]eteran is saying is true 
versus the documentation on record.  
Unfortunately, I do not have the exact 
records of his hospital stay with his 
history and physical from that time other 
than the typed medical transcript as 
stated above.  He currently does not have 
regional enteritis as noted on the 
investigations above.  It is difficult 
for me to resolve the situation without 
mere speculation and state that the 
[V]eteran did or did not have regional 
enteritis prior to entering service.  He 
however did have significant symptoms 
that required a prolonged period of 
hospitalization with documented diagnosis 
of regional enteritis.  Hence I believe 
he should be service connected for it.  

A medical opinion from Dr. F.H., an internal medicine 
physician, indicates that he examined the Veteran in June 
2009 and that the concern appeared to be whether he had a 
diagnosis of Crohn's colitis.  The Veteran reported that he 
continued to experience periodic bouts of abdominal pain, 
cramping, and diarrhea but had not been on any recent 
treatment.  The examiner reviewed the Veteran's service 
treatment records and stated the following:

As a result of the [Veteran's] history 
and service medical records which include 
a diagnosis of regional enteritis while 
in the Navy, a review of the [Veteran's] 
medical history from my office, and my 
examination of the [Veteran] it is as 
least likely as not [his] current 
diagnosis is regional enteritis, also 
known as Crohn's disease.  

The physician further stated:

Although I am not conducting an intrusive 
procedure to obtain a biopsy, since [the 
Veteran] was originally diagnosed with 
regional enteritis by doctors at 
Portsmouth Navy Hospital while still in 
the Navy[,] I can say in my professional 
medical opinion that it is as least 
likely as not that [the Veteran] has 
Crohn's Disease.  Although a patient may 
experience periods of remission, regional 
enteritis/Crohn's Disease is not a 
disease that can be cured or goes away.  
In regards to [the Veteran's] other 
diagnosis of diverticulosis without signs 
of diverticulitis it is as least likely 
as not that while the diverticulosis also 
exist, the regional enteritis is the 
underlying problem causing the chronic 
symptoms displayed by the [Veteran] and 
not the diverticulosis.  

In reviewing the claim, the Board acknowledges the in-service 
finding that regional enteritis existed prior to service and 
was not aggravated therein.  The Board notes, however, that 
under regulations currently in effect, the Veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In the present case, the Board finds that the disorder at 
issue was not noted at the time of the Veteran's examination, 
acceptance, and enrollment into active service.  In cases 
where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the preexisting disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

On review, the record does not clearly and unmistakably show 
that regional enteritis existed prior to active service.  
There is no indication of this condition on Reserve physical 
examinations prior to active duty.  The Veteran reported that 
prior to service he went to the emergency room for stomach 
pain, but this was apparently because he consumed too many 
pizzas.  He has provided credible testimony that he did not 
have problems with regional enteritis prior to service.  The 
notation in the April 1968 medical report that regional 
enteritis existed prior to service is not sufficient to rebut 
the presumption of soundness.  

Service records show that the Veteran was hospitalized for an 
extended period due to regional enteritis manifested by a 
significant weight loss.  The Veteran testified that he had 
continued problems following service and he is competent to 
report such symptoms.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Board acknowledges 
that the reports of continuity are not necessarily supported 
by objective medical evidence following discharge.  The Board 
observes, however, that Crohn's disease is characterized by 
periods of remission and exacerbation.  The Veteran's reports 
are corroborated by lay evidence and overall, the Board finds 
his statements credible.  

Regarding whether there is a current diagnosis, the Board 
acknowledges that regional enteritis/Crohn's was not shown on 
colonoscopy or other objective testing.  The record, however, 
contains competent medical evidence indicating that it is at 
least as likely as not that the Veteran has Crohn's disease 
and that regional enteritis/Crohn's is the underlying problem 
causing his current symptoms.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds evidence of a current diagnosis of regional 
enteritis/Crohn's disease related to active military service.  
Thus, service connection is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for regional enteritis, 
also known as Crohn's disease, is reopened.

Entitlement to service connection for regional enteritis, 
also known as Crohn's disease, is granted.  


REMAND

In August 2009, the RO determined that the October 1968 
decision, which denied service connection for regional 
enteritis, was not clearly and unmistakably erroneous.  The 
Veteran subsequently submitted a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  

A statement of the case addressing this issue was not 
provided.  As a result of this finding, the claim for clear 
and unmistakable error must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the case 
addressing whether the October 1968 rating 
decision, which denied entitlement to 
service connection for regional enteritis, 
was clearly and unmistakably erroneous.  
If, and only if, the appellant completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


